Citation Nr: 1124406	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a compensable rating for psoriasis.

4.  Entitlement to a higher initial rating for gastroesophogeal reflux disease (GERD), rated noncompensably disabling prior to February 24, 2010 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing that was held at the RO.  The Veteran also testified a hearing before a decision review officer (DRO) at the RO in March 2010.

The issues of entitlement to service connection for a stomach tumor and for intestinal polyps were raised by the claimant in his September 2008 notice of disagreement and at his March 2011 hearing, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's tinnitus onset during his military service.

2.  It is less likely than not that the Veteran's psychiatric disorder, which was diagnosed many years after his service, onset during his service or was caused by his service.  

3.  The Veteran's psoriasis was shown, on recent examination, to affect at least 5 percent, but less than 20 percent, of his entire body.  The Veteran did not use oral or systemic corticosteroids to treat his psoriasis at any time relevant to this appeal.

4.  Prior to February 24, 2010 the Veteran's GERD was not characterized by at least 2 of the following symptoms: persistent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.

5.  Beginning February 24, 2010 the Veteran's GERD was characterized primarily by nausea and substernal and shoulder pain.  Considerable impairment of health was not shown.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  An acquired psychiatric was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 10 percent, but no higher, for psoriasis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7816 (2010).

4.  Prior to February 24, 2010, the criteria for a compensable rating for GERD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7346 (2010).

5.  Beginning February 24, 2010, the criteria for a rating in excess of 10 percent for GERD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2008, prior to the appealed from rating decision, which explained the parameters of VA's duty to assist him with developing evidence in support of his claims.  The April 2008 letter also explained the criteria for establishing service connection for a claimed disability, and that in order to receive a higher rating for a disability that is already service connected, the evidence must show that it got worse.  The April 2008 letter additionally explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran was also sent a letter in March 2009 that explained the specific criteria that were applicable to rating psoriasis.  

In addition to its duty to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and transcripts of the Veteran's testimony at the March 2010 and March 2011 hearings.  

The Veteran was afforded VA examinations with respect to his claims for higher ratings for his psoriasis and GERD.  The Veteran was not afforded examinations with respect to his claims for service connection for tinnitus and a psychiatric disorder.  With respect to the Veteran's claim for service connection for tinnitus, the failure to provide an examination was harmless as the benefit sought is granted herein.  With respect to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's psychiatric disorder may be associated with his military service or with a service connected disability.

For the reasons set forth above, the Board finds that VA's obligations pursuant to the VCAA were met.


II.  Service connection

The Veteran contends that he has tinnitus and a psychiatric disorder that onset during his service or were caused by service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Tinnitus

The Veteran contends that his tinnitus onset during his service.

The Veteran's service treatment records are negative for complaints of, or treatment for, tinnitus.  Records do show treatment for ear infections during service.  There was also an indication of high frequency hearing loss in the left ear on the time of the examination for separation.

At a VA examination in August 1990 the Veteran contended that he experienced intermittent ringing in his left ear since 1972.  

At his March 2010 DRO hearing, the Veteran testified that he had ringing in his ears since he was in service.  He had it the day that he got out.  He testified that while he was in the service he was exposed to artillery shells, gunship shells, and incoming mortar shells.  He had never been diagnosed with hearing loss.

At his hearing in March 2011, the Veteran testified that he had ringing in his ears at the time that he was discharged from service.  He testified that he was exposed to loud noise from helicopters and jet airplanes in service and he believed that his tinnitus was the result of his exposure to noise in service.  He denied the use of hearing aids.

The Veteran is competent to report that he experienced ringing in his ears since the time that he was in service.  Notably, the Veteran dated his tinnitus back to 1972 a long time before he filed this claim, and he has consistently asserted that he experienced ringing in his ears since he was in the service.  The Board finds his testimony in this regard to be credible, in view of the other evidence on file. 

In finding that the criteria for service connection for tinnitus were met all doubt was resolved in favor of the Veteran. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	B.  Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that was incurred during his service.

The Veteran's service treatment records do not show any diagnosis of, or treatment for, a mental disorder of any kind.  He was noted to be anxious on one occasion during service and Valium was prescribed.  There was no follow-up nor were any other pertinent findings noted during service.  A psychiatric disorder was first shown in 2009.  An August 2009 treatment record indicates that the Veteran was seen with complaints of fatigue, worry, poor appetite, and crying spells.  It was noted that all of this started as a result of the Veteran's inability to get a job.  He was a body repair shop worker up until his had stomach surgery in January 2009.  He was diagnosed with an adjustment disorder with mixed anxiety and depressed mood and rule out major depression.  No mention was made of any relationship between the Veteran's symptoms and his service.  Later treatment notes do not indicate that the Veteran's symptoms are in any way related to his military service.

At his DRO hearing in March 2010 the Veteran denied having any problems with depression while on active duty.  He testified that he began having symptoms of depression 5 to 10 years after he got out of the service.  He first sought treatment for depression in early 2009.   He felt that his depression was related to service because he had difficulty watching war movies and cried when he went to the Vietnam War memorial.  He testified that currently he has difficulty concentrating and sometimes cries for no reason.  He was prescribed medication for his depression.

At his March 2011 board hearing the Veteran testified that he was no longer receiving treatment for depression.  He stopped receiving treatment because he felt that it was ineffective.  He was diagnosed with depression "a couple years ago."  He felt that his depression was related to service because he sometimes cries when he watches war movies.  He testified that he had bouts of depression while he was on active duty and his depression currently was the same that it had been on active duty.

The evidence does not show that it is at least as likely as not that the Veteran's depression is related to his military service.  While at his March 2011 hearing the Veteran contended that his symptoms started while he was on active duty and continued to the present time, his testimony in this regard is not credible.  At his March 2010 DRO hearing the Veteran specifically denied having any symptoms of depression while he was in the service.  He dated his depression to many years after service.  Moreover, the Veteran first sought treatment for a psychiatric disorder after his stomach surgery in 2009, more than 30 years after his service.  At that time, his symptoms were related to his inability to find a job after his surgery and not anything that occurred during his years in the military.  The Veteran was unable to articulate why he felt that his depression was related to his service other than occasional tearfulness when watching war movies.  There is no competent and credible evidence linking the Veteran's psychiatric disorder, first diagnosed more than 3 decades after his service, with any disease or injury that occurred during the Veteran's time in service.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

III. Increased Ratings

The Veteran contends that the symptoms of his psoriasis and GERD are more severe than is contemplated by the ratings that are assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may also be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Psoriasis

The Veteran contends that the symptoms of his psoriasis are more severe than is encompassed by the currently assigned 0 percent rating.

Psoriasis is rated pursuant to 38 C.F.R. §4.118, diagnostic code 7816.  A noncompensable rating is assigned when less than 5 percent of the entire body or exposed areas of the body are affected and no more than topical therapy was required during the past 12 month period.  A 10 percent rating applies when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as a corticosteroid of other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas of the body are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  A rating of 60 percent applies when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or where constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period.   Psoriasis may also be rated as disfigurement of the head, face, or neck, where applicable.  Id. 

The Veteran's VA treatment records indicate that he is periodically seen for psoriasis which is treated with topical creams.  

The Veteran's skin was examined in May 2008.  At that time the Veteran reported that he got intermittent rashes on his knees and elbows.  Until he saw a physician in March 2008 he used only over the counter moisturizing lotions for his rashes.  Since March 2008 he was prescribed hydrocortisone cream which he used on a daily basis.  He reported that it does not help.  Presently, he had a rash on his knees and right lower extremity.  His symptoms are intermittent but non-progressive.  He was not on oral steroids.  Over the past 12 months he used only over the counter moisturizers and hydrocortisone cream to treat his psoriasis.  There was no side effect of these creams.  He denied any systemic symptoms such as fever or weight loss.  His local symptoms included a rash with scaling over his elbows, mainly on the extensor areas and on the flexor aspect of the knees and legs.  

On examination of the skin, the Veteran had rashes on his right leg and his left leg.  He had a mildly erthematous area on the extensor surface of his right elbow, but without any actually rash or demarcation or scaling.  The examiner did not see any other lesions resembling psoriasis on his back, chest, left upper extremity, or his face.  The examiner assessed that the Veteran's lesions encompassed less than 5 percent of the total body surface area and less than 5 percent of the total exposed areas.  The Veteran was asymptomatic except for itching which was taken care of by the hydrocortisone cream.

In a written statement dated in may 2009 the Veteran indicated that he still dealt with psoriasis on a daily basis.  He had it on his knees, behind his ears, on his scalp, and on his left thigh.  It was worse in the winter.  He did not seek treatment any longer for his psoriasis because, when he sought treatment, he was just instructed to use over the counter hydrocortisone cream.

At his hearing in March 2010 the Veteran testified that he had psoriasis lesions on his leg and his scalp.  He treats his psoriasis with creams.  The creams help relieve the itching but do not clear up the psoriasis.  Sometimes he scratches his skin until he bleeds.  It is worse in the winter months.  He was told the sun helps it.  

The Veteran was afforded a second VA skin examination in April 2010.  He reported that he had psoriasis since returning from Korea in 1973.  Lately, it seemed to be getting worse.  It is worse in the winter time.  It is a scaly, itchy rash.  He was treated with hydrocortisone cream, which seemed to help the itching but not the scaling.  The course was intermittent.  At the time of the examination the Veteran reported that he had a rash on the scalp, a small bald spot on the right lower beard/chin, behind the ears, groin, knees, and feet.  Upon examination, the Veteran had dandruff on the left and right crown of the head, normal skin behind the ears, face, and beard area, a bald patch on the right chin just below the right lateral lip area, grey-red scaly papules and plaques over both knees, patchy red papules and plaques at the left lower lateral skin and sock top, and thick yellow scaly crusty papules and plaques over the feet at and under the toes bilaterally.  The Veteran also had tinea unguim of the toes bilaterally.  The examiner assessed that less than 5 percent of the exposed areas of the body, and at least 5 percent but less than 20 percent of the total body area, was affected by psoriasis.

At his March 2011 hearing the Veteran testified that he has psoriasis on his scalp and knees which is worse in the winter time.  He also has psoriasis on his groin and a little bit on his feet.  He treats his psoriasis with a topical cream that he got from the VA medical center.  The cream helps relieve the itching but it does not take away all the plaque.  He never had to miss time from work due to his psoriasis.  

The evidence shows, with resolution of reasonable doubt, that the Veteran's psoriasis meets the criteria for a 10 percent rating, but no higher.  At the second VA examination in April 2010 the examiner noted that more than 5 percent but less than 20 percent of the Veteran's entire body was affected.  There is no showing that a greater percentage of the body was affected at any time.  While the Veteran testified that his rash gets worse in winter, by his description it was generally confined to the same areas of the body.  There was no indication of visible psoriasis plaques on the head, face, or neck and at his March 2011 hearing the Veteran denied having psoriasis on his face or neck.  Therefore, no disfigurement of the head, face, or neck was shown.  The Veteran was never treated with systemic corticosteroids or immunosuppressive drugs.  His only treatment was a topical steroid cream.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of an itchy, scaly rash that is treated with topical creams is contemplated by the rating schedule.
	B.  GERD

The Veteran contends that his GERD is more severe than was contemplated by the noncompensable rating that was in effect prior to February 24, 2010 or the 10 percent rating that was in effect thereafter.  

GERD is rated as analogous to a hiatal hernia according to 38 C.F.R. § 4.114., diagnostic code7346.  Pursuant to diagnostic code 7346 a 10 percent rating applies when there are 2 or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating applies when there is persistently recurrent episodes of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm of shoulder pain, productive of considerable impairment of health.  A 60 percent rating applies where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran was first examined with respect to his GERD in May 2008.  At that time he described an episode of hematemesis that occurred 4 to 5 years prior at which time he was hospitalized for 4 days.  There was no recurrence of the hematemesis since that time.  He was originally given a medicine to help relieve his symptoms but he stopped taking that and currently treated his heartburn with over the counter remedies.  The Veteran reported heartburn that occurred approximately once per week, usually associated with spicy food.  He was recently started on a new medication by VA and since starting that medication the Veteran had hardly any heartburn. Since starting omeprazole he had no symptoms pertaining to the heartburn.  He denied nausea, vomiting, hematemesis, constipation, diarrhea, melena, stomach pain, loss of appetite, or loss of weight.  After examining the Veteran, the VA examiner diagnosed GERD.  The examiner noted that the Veteran was mildly anemic, but there was no evidence of iron deficiency anemia. 

Subsequent VA treatment records indicate that the Veteran developed a gastric mass.  However, there is no evidence that this was a symptom of the Veteran's GERD.  

At a February 24, 2010 appointment, the Veteran related that he had been experiencing abdominal pain for the past 3 weeks as well as some shoulder pain.  He related that he had been doing some heavy lifting.

At the Veteran's March 2010 DRO hearing he related that he had pain in his lower stomach since the surgery when a mass was removed from his stomach and he also had shoulder and arm pain.  He testified that he feels nauseous in the morning and almost throws up but his stomach contents stick in his throat and he just spits it out.  This occurs nearly every morning.  He had very little problems with diarrhea or constipation.  He related that he did not have a hearty appetite since his stomach surgery but he was told prior to the surgery that this would occur.  He was taking medication to treat his GERD.  

The Veteran was afforded a second VA examination with respect to his GERD in April 2010.  At that time the Veteran reported experiencing stomach pain and pain in the left shoulder and left arm.  Sometimes early in the morning he feels like he wants to throw up and tries to but is unable to.  The Veteran was currently taking omperazole for his GERD and was avoiding spicy foods.  His response to treatment was fair.  His condition was intermittent with remissions.  There were no periods of incapacitation due to stomach or duodenal disease, and no episodes of abdominal colic, nausea or vomiting, and abdominal distention.  There was no gnawing or burning pain. There was one episode of hematemesis but this occurred a few years ago.  The Veteran experienced nausea on a daily basis.  There was no history of vomiting or diarrhea.  There was sternal pain with belching.  

The  Veteran was 69.5 inches tall and weighed 187.3 pounds.  There were no signs of significant weight loss, malnutrition, or anemia.  An abdominal examination was negative.  A CT scan of the abdomen revealed no acute findings.  The history of a gastric polyp that was removed was noted.  The examiner opined that this condition was not related to the Veteran's GERD because medical literature did not support such a connection.

At his hearing in March 2011 the Veteran testified that he had arm and shoulder pain.  He sometimes feels sick in the mornings.  He avoids spicy foods.  He feels nauseous in the morning and often nearly vomits but does not.  He rarely has diarrhea.  He also has stomach and chest pain but was told by his doctors that this was most likely related to a hernia rather than his GERD.

The evidence does not show that the Veteran met the criteria for a compensable rating for his GERD prior to February 24, 2010.  At his May 2008 VA examination it was noted that the Veteran's heartburn was then controlled by medication and he denied other current gastrointestinal problems including nausea, vomiting, hematemesis, constipation, diarrhea, melena, stomach pain, loss of appetite, or loss of weight.  There is no other evidence prior to February 24, 2010 that shows that the Veteran then had dysphagia, pyrosis, regurgitation, or substernal arm or shoulder pain or other symptoms of equivalent severity.  Rather, the Veteran's GERD was, at that time, well controlled by medication and largely asymptomatic.

While the evidence shows that the Veteran's GERD got worse on February 24, 2011, when he first complained of stomach and shoulder pain, the criteria for an evaluation higher than 10 percent were not met.  While the Veteran experienced substernal arm and shoulder pain, pyrosis, and frequent nausea, there was no evidence of dysphagia or actual regurgitation.  Moreover, the Veteran's symptoms were not productive of considerable impairment of health.  The Veteran's weight remained stable and there were no signs of inadequate nutrition.  His symptoms were largely limited to morning nausea and arm and shoulder pain.  There was no evidence of constitutional symptoms affecting his overall state of health.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher rating for his GERD.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is granted.

Service connection for an acquired psychiatric disorder is denied.

A rating of 10 percent for psoriasis is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 0 percent for the period prior to February 24, 2010 and 10 percent thereafter, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


